Citation Nr: 1022197	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  03-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to service-connected right 
knee disability.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression, to include as secondary to 
service-connected megacolon disability. 



REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1963 to 
June 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to a 
compensable rating for hemorrhoids, and service connection 
for left knee arthritis, for depression, and for 
hypertension.

The Veteran and a friend testified during a hearing before 
the undersigned Acting Veterans Law Judge in June 2003; a 
transcript of that hearing is of record.

In May 2004, April 2006, and July 2008, the Board remanded 
this matter to the RO to afford due process and for other 
development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
Veteran's claims (as reflected in a May 2009 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.

While the Veteran filed a claim for depression, the claims 
file also includes diagnoses of bipolar disorder.  The Court 
has recently ruled that VA should broadly construe claims, 
and in the context of psychiatric disorders must consider 
other diagnoses for service connection when the medical 
record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, in determining whether the Veteran had a 
psychiatric disorder related to service, all diagnoses 
reasonably raised by the record should be considered when 
readjudicating the claim.  The issue has been recharacterized 
accordingly. 


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are manifested by small, 
noninflamed hemorrhoids with no thrombosis.

2.  The medical evidence of record does not reflect a 
diagnosis of hypertension until more than 11 years after 
service, nor does it demonstrate that hypertension was 
manifested during active service or within the first post-
service year, or had its onset during active service; and the 
only probative medical opinion of record is against the 
claim.

3.  The medical evidence of record does not reflect any 
complaints of left knee arthritis until more than 20 years 
after service, nor does it demonstrate that left knee 
arthritis was manifested during active service or within the 
first post-service year, had its onset during active service, 
or is proximately due to or is aggravated by the Veteran's 
service-connected right knee disability.

4.  The medical evidence of record does not reflect any 
diagnosis of a psychiatric disorder for more than 20 years 
after service, nor does it demonstrate that a psychiatric 
disorder was manifested during active service, had its onset 
during active service, or is proximately due to or is 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids 
have been not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.10, 4.114, Diagnostic Code 7336 (2009).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for left knee 
arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) also had held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Collectively, letters dated in June 2001, May 2004, January 
2005, and April 2006 provided notice to the Veteran regarding 
what information and evidence was needed to substantiate his 
claims for service connection and for an increased rating for 
his hemorrhoids, as well as what information and evidence 
must be submitted by the Veteran, what information and 
evidence would be obtained by VA, and how a disability rating 
and an effective date is established consistent with the 
holdings in Pelegrini, Dingess, and Vazquez-Flores I and II.

After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
May 2009 supplemental statement of the case (SSOC) reflects 
readjudication of the service connection and increased rating 
claims on appeal.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matters herein decided.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records, post-service VA treatment records, identified 
private treatment records, a hearing transcript, and various 
lay statements submitted by the Veteran and his 
representative, on his behalf, have been associated with the 
record.  Collectively, reports of VA examinations performed 
in July 2001, September 2002, January, February, and 
September of 2005, and November and December of 2006 involved 
thorough interviews with the Veteran, and the examiners 
provided sufficient detail for the Board to make a decision 
on the claims decided herein.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's previous remands with regard to the claims 
decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).



Increased Rating for Hemorrhoids

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3.  In addition, where 
there is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found. This practice is known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran is currently assigned a noncompensable rating for 
hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.


733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0

See 38 C.F.R. § 4.114, Diagnostic Code 7336.

Factual Background

A June 2000 rating action granted service connection for 
hemorrhoids and assigned an initial noncompensable rating.  
The award of service connection was based on service 
treatment records showing treatment for hemorrhoids and an 
August 1999 proctosigmoidoscopy, which revealed internal 
hemorrhoids.

In a VA progress note dated in October 2000, the Veteran gave 
a history of hemorrhoids which caused occasional bleeding, 
but no melena.  On rectal examination, the examiner found no 
mass.  Hemoccult test was negative with positive control.  

The Veteran filed an increased rating claim in March 2001.  

In an April 2001 VA progress note, the examiner found no 
hemorrhoids on examination. 

A July 2001 VA progress report reflected medium-sized non-
bleeding internal hemorrhoids found on anoscopy.  During a 
July 2001 VA examination, the examiner reported small non-
thrombosed positive internal hemorrhoids. 

During a September 2002 VA examination, the examiner noted 
two external hemorrhoids, small, noninflamed, and with no 
thrombosis.  The examiner also noted that the Veteran 
required the use of lidocaine ointment and hemorrhoidal 
suppositories following each stool to control his 
hemorrhoids. 

In a May 2003 VA progress note, the examiner noted bright red 
blood per rectum occasionally with hemorrhoids. 

During a June 2003 Board hearing, the Veteran testified that 
his hemorrhoids bleed two or three times a week, that he uses 
sitz baths daily, suppositories, and lidocane. 

In a June 2004 VA primary care note, the examiner noted 
hemorrhoids under control as long as the Veteran takes his 
medication.  

During a January 2005 VA examination, the Veteran reported 
that he has had less bleeding after his 1980 hemorroidectomy, 
and that he still has problems with hemorrhoids practically 
after every bowel movement, and that he uses antihemorroidal 
suppositories and sitz baths once or twice a day.  He further 
reported intermittent protruding hemorrhoids three to four 
times a week, pain, itching, bleeding once or twice a week, 
but no anemia because of it.  Upon examination, the examiner 
found a small hemorrhoidal tag without any ulcers, fissures, 
bleeding or pain. 

A March 2005 VA progress note reflects that the Veteran was 
seen previously with problems from hemorrhoids, which the 
Veteran stated had resolved.  

VA progress notes dated in June 2005, June 2007, and August 
2008 reflect that the Veteran reported that occasionally his 
hemorrhoids act up and he treats them with lidocane and 
suppositories.  He stated he was pleased with the treatment.  

During a September 2005 VA examination, the Veteran stated he 
had a history of a hemorrhoidectomy in 1980, and has had less 
protruding and less bleeding hemorrhoids since then.  He 
complained of itching and bleeding once or twice a week, and 
stated he was not anemic because of it.  On physical 
examination, the examiner found a small hemorrhoidal tag and 
no ulcers, fissures, bleeding or pain.  

A November 2005 VA emergency care note and a January 2006 VA 
discharge note showed no palpable internal hemorrhoids or 
rectal masses.  The January 2006 note also reflected no 
bleeding.  However, in a December 2006 VA progress note, the 
examiner noted some hemorrhoidal bleeding without melena. 

In a February 2008 VA progress note, the examiner noted 
bright red blood per rectum occasionally with hemorrhoids. 

At a July 2008 VA follow-up, the Veteran complained of 
bleeding from the rectum.  Upon rectal examination, the 
examiner found no masses and noted some tenderness. 

During an October 2008 VA examination, the Veteran complained 
of blood in the commode and on wiping four to five times a 
day, and reported that his hemorrhoids are tender and that he 
has discomfort and itching in the perianal area.  The 
examiner noted that he had no history of thrombosed 
hemorrhoids.  Upon examination, the examiner found two mild, 
small, non-thrombosed, non-tender hemorrhoids without 
fissures.  

Analysis

Based upon the evidence of record, the Board finds the 
Veteran's service-connected hemorrhoids have been manifested 
only by mild or moderate internal or external hemorrhoids.  
In order for a 10 percent rating to be awarded for 
hemorrhoids, the evidence must show that the hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  During the entire 
appeal period, none of the Veteran's hemorrhoids was 
considered to be large, and none of the examiners identified 
redundant tissue, nor were his hemorrhoids described as 
irreducible.  It logically follows that, if the criteria for 
a 10 percent rating are not met, the criteria for a maximum 
20 percent rating (persistent bleeding and with secondary 
anemia, or with fissures) are likewise not met.  Although the 
Veteran has complained of persistent bleeding, there have 
been no objective findings of secondary anemia. 

The Board acknowledges the Veteran's contentions that his 
hemorrhoids are severely disabling.  The Veteran is competent 
to testify as to the degree of his hemorrhoid discomfort, but 
the objective evidence of record fails to support his 
contention.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected hemorrhoids that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Other than the 
Veteran's statements, there has been no evidence to suggest 
that the Veteran's hemorrhoids alone impact his employment.  
Consequently, referral by the RO to the Director, VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Service Connection Claims

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension and 
arthritis, may be presumed to have been incurred in or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

For claims filed after October 31, 1990, service connection 
may not be granted as a result of a veteran's own willful 
misconduct as the result of his or her own abuse of alcohol 
or drugs.  38 C.F.R. § 3.301 (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52,744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439). 

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Here, the Board must apply the earlier version of 38 
C.F.R. § 3.310, because it is more favorable to the Veteran.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hypertension

Factual Background and Analysis

The Veteran contends he has hypertension due to his service-
connected megacolon disability. 

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, see note 
following Diagnostic Code 7101 (2009).

The Veteran's service treatment records, including a May 1963 
enlistment and May 1967 separation examination reports, are 
silent for any hypertensive disorder. 

In a September 1976 private optometry note, the examiner 
noted that he Veteran did not have hypertension.  In a 
subsequent August 1984 private optometry note, the examiner 
noted that the Veteran was hypertensive.  

An April 1999 VA progress note revealed a diagnosis of 
hypertension. 

In an October 1999 VA progress note, the Veteran indicated 
that he had been treated for hypertension for 30 years and 
that his mother had a history of hypertension, cardiovascular 
accident, and myocardial infarction.  The diagnosis was right 
ganglia stroke and hypertension. 

VA progress notes dated from July 2000 to August 2008 reveal 
continuing treatment for hypertension. 

During an October 2008 VA examination, the Veteran indicated 
that he had developed hypertension a year after he left the 
service, and that he has been on medications ever since.  
Upon examination, the examiner diagnosed essential 
hypertension and noted there was no evidence of coronary 
artery disease. 

In a December 2008 addendum, the October 2008 VA examiner 
indicated that, after reviewing the Veteran's claims file, 
service treatment records do not point to hypertension while 
in service and there were no records from when the Veteran 
left the service until the early 1990s, thus the examiner 
could not conclude whether the Veteran was diagnosed with 
hypertension within one year of leaving service, or that it 
was because of any injury or disease incurred in or 
aggravated by military service.

Here, service treatment records do not show any complaints or 
diagnosis of, or treatment for, high blood pressure or 
hypertension.  Although the Veteran gave a history which 
included a diagnosis of hypertension in 1968 or within a year 
after service, objective evidence of a diagnosis of 
hypertension is first shown in August 1984, more than 15 
years after his separation from active service and cannot be 
presumed to have been incurred during service.  The Board 
also notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  Significantly, the only probative medical 
opinion of record, the December 2008 addendum, is against the 
Veteran's claim.  Neither the Veteran nor his representative 
has presented, identified, or alluded to the existence of, 
any opinion establishing a nexus or medical relationship 
between the Veteran's currently diagnosed hypertension and 
his active military service.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for hypertension; and the 
claim must be denied.

Left Knee

Factual Background and Analysis

Initially, the Board notes that the Veteran is currently 
service-connected for a right knee disability. 

Service treatment records, including the May 1963 enlistment 
and May 1967 separation examination reports, are silent for 
any left knee disability.  An October 1964 X-ray of the left 
knee was normal without any evidence of osseous, articular, 
or of tissue abnormalities.  The report also included an 
incidental finding in the distal portion of the left femoral 
shaft of a small cystic lesion near the posteromedial potion 
of the shaft with sclerotic margin.  The examiner stated it 
was probably an old "burned out" fibrous corical defect, or 
could represent residual of previous surgery. 

During a June 1987 private treatment visit, the Veteran 
complained of left knee pain when running, and stated he had 
had intermittent problems when trying to exercise with the 
left knee consisting of discomfort and swelling. 

A May 2000 VA radiology report of the left knee revealed 
significant narrowing of the medial joint compartment.  No 
effusion or other acute abnormality was seen.  The diagnosis 
was degenerative changes at the medial joint space. 

During a July 2000 VA follow-up, the Veteran complained of 
bilateral knee pain, right worse than left.  The diagnosis 
was meniscal tear of the right knee. 

VA progress notes dated from July 2000 to March 2008 reveal 
ongoing kenesiotherapy for bilateral knee pain. 

During a June 2003 Board hearing, the Veteran testified that 
both knees were injured in service at the same time.  He also 
stated that because of his right knee pain, he favors his 
left knee.  He further indicated that he takes medication for 
his knees and uses knee braces. 

During a January 2005 VA joints examination, the Veteran 
complained of injuring his left knee while in service in 
1964.  The examiner stated that the Veteran's 1964 X-rays 
showed evidence of a lithic lesion surrounded by sclerosis in 
his left femur which was thought to be secondary to a 
resolving fibrous cortical defect, adding that this is not 
connected to the Veteran's current condition.  January 2005 
VA X-rays showed some mild degenerative joint disease 
particularly in the Veteran's medial compartment space with 
narrowing of his joint line.  He did have a cyst present in 
his medial plateau consistent with osteoarthritis.  Upon 
examination, the examiner diagnosed degenerative joint 
disease of the left knee.  The examiner added that to say 
this condition is posttraumatic as a result of his injury in 
1964 would be mere speculation.  The examiner did not think 
it was related to the Veteran's claimed injury. 

During a December 2006 VA examination, the Veteran stated he 
had had knee pain since he was in the service.  Upon 
examination, the examiner diagnosed mild osteoarthritis of 
the left knee, and opined that it was impossible to say 
whether his arthritis is due to active service, because there 
was no documented injury.  The examiner further noted that it 
was highly probable that the left knee arthritis is due to 
aging and not related to the right knee service-connected 
condition. 

Based upon the available evidence of record, the Board finds 
it is not demonstrated that a left knee disability was 
manifest during active service or that a chronic disability 
developed as a result of any established event, injury, or 
disease during active service.  Objective medical findings of 
a left knee disability were first shown in 2000 well over 30 
years after separation from active service and cannot be 
presumed to have been incurred during service.  See Maxson, 
230 F.3d at 1333.  The record includes no competent medical 
opinion establishing a nexus or medical relationship between 
current left knee disability diagnosed post-service and 
events during the Veteran's active service, and neither he 
nor his representative has presented, identified, or alluded 
to the existence of any such opinion.  Consequently, the 
Board finds that entitlement to service connection for a left 
knee disability on a direct basis or a presumptive basis is 
not warranted.

The Board will now consider the Veteran's claim that his left 
knee disability is secondary to his service-connected right 
knee disability.  The December 2006 VA examiner noted that it 
was highly probable that the Veteran's left knee arthritis is 
due to aging and not related to the right knee service-
connected condition.  In the absence of competent evidence 
showing that a left knee disorder was incurred during service 
and showing that arthritis of the left knee was diagnosed 
within one year of service discharge or evidence relating the 
Veteran's left knee arthritis to his service-connected right 
knee disability, the Veteran's service connection claim for 
left knee arthritis must be denied.

Psychiatric Disorder

Factual Background and Analysis

Service treatment records are negative for complaints or 
diagnosis of, or treatment for, depression except for an 
entry on the medical history portion of the May 1967 
separation examination report, in which the examiner noted 
that depression and worry referred to the Veteran being 
worried about constipation. 

During a June 1987 private treatment examination, the Veteran 
stated he was admitted for evaluation and treatment of acute 
stress reaction with associated depression.  The examiner 
noted the Veteran's various physical problems including 
chronic constipation, gas, and hemorrhoidectomy.  The 
examiner noted a family history positive for a nervous 
disorder, with several of the Veteran's family members on 
nerve medication. 

During a September 1987 private evaluation, the Veteran 
stated that he had daily stress especially about his 
business. 

In a June 1987 letter from M. L., M.D., the physician stated 
that the Veteran was a much stressed black business man who 
suffered from anxiety and depression as a result of the 
chronic stress that he is under.  It was recommended that he 
get out of his business or learn to handle stress if he was 
ever going to show any significant improvement. 

In a January 1991 private hospital admission note, the 
examiner noted that the Veteran was admitted for treatment of 
depression which he related to his job and life stress. 

In a June 1993 discharge summary, the physician indicated 
that the Veteran was admitted with agitation, depression, and 
increasing use of alcohol.  It was noted that the Veteran 
suffered from bipolar disorder with predominantly depressed 
phases, and that he had functioned reasonably well for the 
past year until a month or so ago when, because of business 
and family stressors, he began to drink heavily and began not 
to go to his place of work and generally had been withdrawn 
and become nonfunctional. 

At a July 2001 VA mental health visit, the Veteran complained 
that after all he had been through he had felt down 
especially in the past two to three months and that at that 
time he felt powerless and worthless.  The examiner diagnosed 
depression. 

February 2002 and February 2004 VA mental health 
consultations resulted in diagnoses of bipolar disorder and 
depression. 

At a June 2003 Board hearing, the Veteran testified that 
during his discharge physical he stated he didn't feel well 
about himself just knowing that he's going to have to take 
medication as long as he lives due to his colon disabilities.  
He stated that no physician had told him that he is depressed 
because of his physical disabilities. 

At an October 2003 VA follow-up, the Veteran indicated that 
he had been diagnosed with recurrent depression for the last 
40 years, and was experiencing depressive symptoms of crying, 
hopelessness, sleeplessness, excessive worrying, suicidal 
ideations, poor memory, lack of concentration and 
inattention.  He indicated that he had to close his bail bond 
company in 1997 due to his depression.  The examiner 
diagnosed major depressive disorder and further noted that 
the Veteran's stressors included unemployment and financial 
problems. 

In a February 2004 VA metal health note, the examiner gave 
diagnoses of bipolar disorder and depression and reported 
stressors including chronic illness.  

In an August 2005 letter, the Veteran's treating physician, 
M. L., M.D., opined that he suspected that the Veteran had 
bipolar illness while serving in the military as he began 
drinking quite steadily at that time and alcohol consumption 
was a form a self medication.  

In a September 2005 VA mental health note, the VA physician 
indicated that the Veteran had a letter from his private 
physician stating he had bipolar disorder which started in 
service.  The physician reported that, although the Veteran 
has depression, he can see no evidence of mania or hypomania, 
and the only symptoms he could relate are that at times the 
Veteran has been happy for a day or two during which time he 
is more active, likes being around others and goes to ball 
games.  He had no history of overactivity, racing thoughts, 
or unusual self destructive behaviors.  The physician opined 
that it looks like the up periods are mainly a return to 
normal. 

In a November 2006 VA psychiatric opinion, the VA examiner 
indicated that he had reviewed the claims file, including the 
Veteran's psychiatric treatments both private and VA back to 
1980 and the Veteran's hospitalization shortly after service 
for constipation in which he made no mention of depression.  
The VA examiner noted that the private psychiatrist who 
followed the Veteran from 1987 to 2005 did not document a 
focus on bowel problems with secondary depression; the focus 
was on stress related to his job which appeared to be the 
major factor in inducing and sustaining his depression.  The 
physician noted that the Veteran was first treated for 
psychiatric problems in approximately 1980, many years after 
separation from service.  The VA examiner indicated that the 
Veteran's major depression did not appear to have its origin 
during service, or as a result of his military service, or 
because it was aggravated by his service-connected 
disability.  The examiner indicated that the private 
physician, who provided the August 2005 statement, did not 
carefully review the entire record and in his notes from 1987 
to 2005 did not document depression as being related to the 
Veteran's bowel problems.  Furthermore, possible alcohol 
abuse was not documented until at least 1987.  The VA 
examiner reported that, while alcohol use may be self 
treatment for depression, alcohol use over time is itself a 
factor in causing depression.  The VA physician diagnosed a 
history of major depression with probably bipolar disorder 
since 1987, and indicated that the Veteran had moderate 
stressors primarily retirement and lack of income since 1997 
with increased medical problems since 1997. 

As an initial matter, the Board has considered the Veteran's 
claim for entitlement to service connection for a chronic 
psychiatric disability on a direct basis.  Service treatment 
records are generally silent for any complaints or diagnosis 
of, or treatment for, a psychiatric disorder except for a 
sole complaint of worry on the Veteran's separation 
examination report.  Although the Veteran claimed to have had 
psychiatric treatment prior to 1987, no records for that time 
period are available.  Objective medical findings of a 
depression disorder are first shown in 1987, nearly 20 years 
after the Veteran's separation from active service and cannot 
be presumed to have been incurred during service.  The Board 
acknowledges a diagnosis of bipolar disorder and the nexus 
opinion given by the Veteran's private treating physician in 
an August 2005 statement.  However, the Board finds this 
diagnosis and nexus opinion garners little probative weight.  
The August 2005 private physician stated that he 
"suspected" that the Veteran developed bipolar disorder in 
service.  Medical opinions expressed in speculative language 
do not provide the degree of certainty required for medical 
nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Although the Board is not questioning the competence of the 
Veteran's private physician, the Board also points out that 
the opinion of the private physician is not entitled to more 
weight merely because he treated the Veteran.  VA's benefits 
statutes and regulations do not provide any basis for the 
"treating physician rule," and, in fact, do not recognize 
such a rule.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).  Moreover, while the Board acknowledges that the 
private physician undoubtedly has some experience in medical 
matters (see e.g., Black v. Brown, 5 Vet. App. 177, 180 
(1993)), his opinion simply does not carry the same probative 
weight as the November 2006 VA psychiatrist's opinion on the 
question of existence of a psychiatric disability related to 
the Veteran's active service.

The Board will now consider the Veteran's claim for 
entitlement to service connection for a psychiatric disorder 
as secondary to his megacolon with constipation.  The Board 
notes that the only evidence suggesting a relationship 
between the Veteran's psychiatric disability and his service-
connected megacolon is a February 2004 VA metal health note.  
The probative value of this opinion is diminished by the fact 
that the conclusion is not supported by any medical 
rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).  Therefore, the Board finds 
that this opinion, without more, is not persuasive.  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes to the 
probative value to a medical opinion.).  Again, the Board 
finds the November 2006 VA psychiatrist's opinion carries 
more probative weight on the question of whether an existing 
psychiatric disability is related to the Veteran's service-
connected megacolon disability.  The November 2006 VA 
psychiatrist examined the entire claims file, including the 
private physician's statement, and determined that because 
the totality of the record, as well as the private 
physician's own notes from 1987 to 2005, do not document 
depression as being related to the Veteran's bowel problems, 
the Veteran's stressors for his depression are primarily 
related to job stress prior to his retirement, and his 
retirement and lack of income, both prior to and following 
his retirement. 

All Service Connection Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran and his representative have 
advanced on appeal.  However, service connection cannot be 
established on the basis of their assertions alone.  While 
the Board does not doubt the sincerity of the Veteran's 
belief that his current disabilities are a result of active 
service and/or a service-connected disability, these claims 
turn on a medical matter-the relationship between a current 
disability and service and/or a service-connected disability.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  As laypersons without the 
appropriate medical training or expertise, the Veteran and 
his representative simply are not competent to render a 
probative (i.e., persuasive) opinion on such medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, their assertions in this regard 
simply do not constitute persuasive evidence in support of 
the claims for service connection.

For the foregoing reasons, the claims for service connection 
for hypertension, arthritis of the left knee, and a 
psychiatric disorder must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).















(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied. 

Service connection for hypertension is denied.

Service connection for arthritis of the left knee, to include 
as secondary to service-connected right knee disability, is 
denied.

Service connection for depression, to include as secondary to 
service-connected megacolon disability, is denied. 



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


